Citation Nr: 1425987	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a dental condition, to include eligibility for VA dental treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1973 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Acting Veterans Law Judge in September 2012.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issues of service connection for a low back disorder and for a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder in rating decisions in May 1994, August 2004 and November 2005.  The Veteran did not appeal those decisions, and they are final.

2.  Some of the new evidence submitted subsequent to November 2005 in support of the Veteran's claim for service connection for a low back disorder is material.


CONCLUSIONS OF LAW

1.  The May 1994, August 2004 and November 2005 RO rating decisions that denied service connection for a low back disability are final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2013).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the Veteran's claim for service connection for a low back disorder.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for service connection for a low back disorder has been denied by the RO in rating decisions issued in May 1994, August 2004 and November 2005.  Those decisions became final because the Veteran did not at any time indicate disagreement with them.  See 38 U.S.C.A. § 7105 (The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The evidence received subsequent to the last final rating decision, November 2005 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the Veteran's claim for service connection for a low back disorder was initially denied in a May 1994 rating decision on the basis that there was no permanent disability identified by the evidence.  In the August 2004 and November 2005 rating decisions, the RO denied reopening of the Veteran's claim for service connection for a low back disorder on the basis that new and material evidence had not been received.  

New evidence consists of VA treatment records that demonstrate the Veteran is currently diagnosed to have moderate degenerative disc disease with left paracentral focal disc protrusion at L5-S1.  (See June 2008 report of magnetic resonance imaging (MRI) study.)  Furthermore, for the first time, the Veteran asserted at his Board hearing that an MRI of his lumbar spine was taken in 1990 while he was still in service and it showed he had two collapsed discs.  In addition, the Veteran testified in statements and at the hearing as to a continuity of symptomatology with regard to his low back pain since the initial injury in 1978.

The Board finds the above evidence to be new and material in that it demonstrates a current disability (which had previously not been established) and a possible association with an in-service injury such that VA's duty to assist the Veteran in providing a VA examination and obtaining a medical nexus opinion is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006).

Accordingly, the Board finds that new and material has been received and serves to reopen the claim for service connection for a low back disorder.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist him in developing his claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a low back disorder is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that remand is warranted for additional development on the merits of the Veteran's claim for service connection for low back disorder and on his claim for service connection for a dental condition.

Low Back Disorder 

Additional documentary development is necessary to comply with VA's duty to assist.  In a May 2005 statement, the Veteran identified a private chiropractor whom he said treated him during service and gave contact information; however, he did not provide a release for VA to obtain these private treatment records, nor was he asked to do so.  On remand, he should be asked to provide VA with a release for it to obtain these private treatment records or, in the alternative, to provide them himself.

Furthermore, the Veteran testified that he was seen in 1990 at Travis Air Force Base (AFB) for his low back pain and had an MRI that showed he had two collapsed discs.  The service treatment records contain treatment notes from March and April of 1990 showing treatment for complaints of low back pain that radiated into the left testicle for three months after a lifting injury at both McClellan AFB and Travis AFB; however, they do not contain any report of an MRI of the lumbar spine nor do they indicate that an MRI was ordered.  Nevertheless, based upon the Veteran's report, efforts should be to seek any report of an MRI of the lumbar spine conducted in 1990 at Travis AFB.

In addition, the Veteran has stated that all his treatment is at the VA medical Center in Boise, Idaho.  The last treatment notes in the claims file is from November 2010.  As such records are constructively in the Board's possession, any treatment records subsequent to November 2010 related to treatment of the Veteran's low back disorder should be associated with the claims file.

Finally, the Board finds that remand is warranted for a VA spine examination with a medical nexus opinion.  As previously discussed, the evidence now demonstrates that the Veteran has a currently disability as well as indicates based on the Veteran's lay statements, including reports of a continuity of symptomatology, that the current disability is related to an injury incurred during service.  As an examination has not been provided to the Veteran, remand is warranted to obtain a VA examination with a nexus opinion as to whether the Veteran's currently diagnosed degenerative disc disease of the lumbar spine is related to any injury incurred during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006).

Dental Condition

The Veteran contends that he has an infection as the result of an abscess that he had when he was in service and which was treated with extraction of one tooth and a root canal of another.  He asserts that the infection either never went away or recurred and has caused loss of bone that has resulted in him having to have tooth #14 extracted and the rest of his teeth to be loose and in need of being removed.  

The Veteran submitted private dental treatment records that show he had tooth #14 extracted in April 2010.  An April 2010 VA Primary Care Note shows the Veteran complained of increasing pain in his teeth for two to three months and that he ultimately had a left upper back tooth removed.  It was noted that the Veteran reported he was told he had infections in all his teeth and needed to have them removed; thus, he came to see about having them removed through the VA.  Examination of the teeth revealed he had marked gum recession, pyorrhea, multiple missing teeth, and several loose teeth without tenderness on tapping.  The assessment was pyorrhea with widespread dental disease.  The Veteran was advised to go to the Business Office to see if he is eligible for dental care through VA. 

The Veteran has reported that the VA Medical Center has refused to provide dental treatment saying he does not qualify for it, but that they have never given him a written decision on the matter.  The Board notes, however, that the RO has adjudicated the Veteran's claim as for both service-connected compensation and eligibility for treatment purposes.  Thus, both aspects of the Veteran's claim are on appeal before the Board.

As the Veteran has claimed that the infection in his mouth has caused bone loss but has not provided any medical evidence to support his claim, the Board finds that additional development is necessary to determine whether the Veteran has bone loss through trauma or disease such as osteomyelitis such that service connection for the Veteran's dental condition is warranted under 38 C.F.R. § 4.150, Diagnostic Code 9913, Note; see also Byrd v. Nicholson, 19 Vet.  App. 388 (2005) (discussing history of 38 C.F.R. §§ 3.381, 4.150).  However, the Note immediately following also states that the ratings in 38 C.F.R. § 4.150 do not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.  

The VA Primary Care Note from April 2010 indicates the Veteran had marked gum recession and pyorrhea.  The assessment was pyorrhea with widespread dental disease.  It is unclear whether this finding is inconsistent with the Veteran's report of what he has been told by his dental care providers (i.e., that the infection has caused bone loss).  Thus, it is unclear as to what is the etiology of the Veteran's current dental condition and remand is warranted for additional development.

The service dental treatment records show the Veteran had extensive dental treatment while in service, to include filling carious teeth, root canals, crowns, and extractions.  In addition, VA treatment notes from April 2009 and April 2010 indicate the Veteran had private dental treatment at that time.  The Veteran himself submitted private dental treatment records from April 2010.  Thus, it appears the Veteran has had private dental treatment and, given his poor dentition during service and recommended additional treatment after his discharge, the Board finds it is likely that he has had private dental treatment since his separation from service in September 1993.  On remand, the Veteran should be requested to provide VA with releases for the records of all private dental treatment he has had since his separation from military service in September 1993 so that VA can obtain these records or, in the alternative, he can provide those records to VA himself.  

In addition, the April 2010 private dental treatment note submitted by the Veteran only indicates that tooth #14 was extracted but not the reason why.  The Court of Appeals for Veterans Claims (Court) has held that, in certain circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports or VA progress notes, or the Board must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259, 272 (2010).  The Court limited its holding to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the examination report.  Id.  In the instant case, given the Veteran's contentions, the reason for the extraction of tooth #14 is relevant, as well as factual and objective, and is necessary for the Board to determine whether service connection for the claimed dental condition is warranted.  Consequently, on remand, the April 2010 private dental treatment note should be returned to the dentist who authored it, and he should be requested to provide more detail, to include an explanation for the treatment provided.

Furthermore, since the Veteran has said he sought dental treatment at the VA medical center but was denied, the VA medical center in Boise, Idaho should be contacted and requested to provide all documentation related to the Veteran's request for dental treatment.

Finally, the Board finds that the Veteran should be provided with a VA dental examination to determine the current state of the Veteran's dental condition, to include whether he is currently edentulous, and for an opinion as to whether the loss of any (or all) teeth is the result of trauma or disease such as osteomyelitis or rather is due to some other etiology, such as loss of the alveolar process due to periodontal disease.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the following:

a.  A VA Form 21-4142 for the chiropractor that he identified in his May 2005 statement who treated him for his low back disorder while he was still in service.

b.  Identify all private dental care providers he has seen for his claimed dental condition since his separation from service in September 1993.  The Veteran should provide VA with a release form (VA Form 21-4142) for each dental care provider identified or he can provide the treatment records directly to VA himself.  If the Veteran provides release forms, then the identified treatment records should be requested and obtained, if available.  The Veteran and his representative should be notified of any records that VA was not able to obtain and given an opportunity to submit those records.

2.  Associate with the Veteran's claims file VA treatment records from the VA Medical Center in Boise, Idaho, from December 2010 to the present relating to treatment for the Veteran's low back disorder.

3.  Contact the appropriate office at the VA Medical Center in Boise, Idaho, and ask that it provide any documents relating to the Veteran's request for dental treatment in 2010 or thereafter.

4.  Return the treatment records to the private dentist who authored them and ask him to provide more detail as to the treatment provided to the Veteran on April 2010 (i.e., extraction of tooth #14), to include an explanation of the reasons for such treatment.

5.  After all attainable evidence has been associated with the claims file, scheduled the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Spine Examination -  After reviewing the file and examining the Veteran (to include conducting any necessary diagnostic tests and/or studies), the examiner should render a diagnosis all lumbar spine disorders the Veteran has currently.  If any disorder is diagnosed, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service.  Specifically the examiner is to consider whether the Veteran's current low back disorder(s) is (are) related to the injuries seen in the treatment records in May 1978 and March 1990.  The examiner should also consider the Veteran's report of a continuity of symptoms since the May 1978 injury in determining whether the veteran has had a chronic low back disorder that had its onset in or has been continuous since service.

Dental Examination - After reviewing the file and examining the Veteran, the examiner should render a diagnosis all dental conditions the Veteran currently has or has had since filing his claim in September 2010.  The examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current dental condition found is due to trauma or disease (such as osteomyelitis) incurred in service or whether it is due to loss of the alveolar process as a result of periodontal disease or some other etiology.  In rendering an opinion, the examiner should consider the Veteran's contention that he has an infection due to an abscess that incurred in and was treated during service (apparently from January to April of 1987 and possibly again in June 1993) and that such infection has caused bone loss resulting in all of his teeth needing to be removed.  

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After ensuring that all assistance has been provided in developing the Veteran's claims (to include that the VA examination reports and medical opinions provided therein are adequate), adjudicate the claims for entitlement to service connection for a low back disorder and service connection for a dental condition, to include eligibility for VA dental treatment.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


